Title: James Madison to George Tucker, 25 January 1828
From: Madison, James
To: Tucker, George


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Jany. 25. 1828
                            
                        

                        I have recd. your letter of the 20th. The view you give of the usefulness of Dr. Barbers Lectures [go] to the
                            Students, and the favourable dispositions of the Faculty reconcile me to the indulgence you suggest for him. You are aware
                            however that my authority, being individually not greater than that of any other Visitor, except as one of the Executive
                            Committee, the concurrence of Genl. Cocke is as necessary as mine. Should that be given, on your making the case known to
                            him, Dr. B. can be allowed the use of either of the places you name.
                        I thank you Sir for the little volume, accompanying your letter. The pleasure expected from its perusal, will
                            induce me not to delay it more than may be unavoidable.
                        
                            
                                
                            
                        
                    